Citation Nr: 0815666	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-25 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar scoliosis with thoracic degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from August 1991 to June 2002.  
She was born in 1973.

This appeal was initially brought before the Board of 
Veterans' Appeals (Board) from a July 2002 rating decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for a right knee 
disorder, status post bone/cartilage donor site with 
degenerative joint disease (DJD); maxillary sinusitis; lumbar 
scoliosis with thoracic degenerative joint disease; and a 
scar of the left maxilla.  Each of those disabilities was 
assigned a noncompensable disability evaluation.  This rating 
action also denied entitlement to service connection for 
bilateral carpal tunnel syndrome.  In July 2005, the RO 
issued a rating action which increased the evaluations 
assigned for the right knee and low back disorders to 10 
percent, both effective from June 8, 2002 (the day following 
her discharge from active military service).

In a decision in September 2006, the Board granted service 
connection for bilateral carpal tunnel syndrome (CTS).  The 
Board also denied entitlement to an initial evaluation in 
excess of 10 percent for the right knee disorder, status post 
bone/cartilage donor site with degenerative joint disease 
(DJD); and denied entitlement to an initial compensable 
evaluation for maxillary sinusitis and for a scar of the left 
maxilla.  The Board then remanded the issue shown on the 
first page of the present decision.

Service connection was then also in effect for right ankle, 
history of osteochondral defect, status post oats procedure 
with degenerative joint disease, rated as 20 percent 
disabling; and tender scar, right ankle, rated as 10 percent 
disabling.

In a rating action in November 2006, the VARO effectuated the 
Board's grant with regard to CTS, effective the day following 
the veteran's separation from service; and assigned separate 
noncompensable ratings therefor.  Those matters are not part 
of the current appeal.

In a subsequent rating action in July 2007, the VARO granted 
service connection for distal branch sensory neuropathy of 
superficial and deep peroneal nerves and tibial nerve of the 
right foot, as being secondary to the already service-
connected right ankle disability; and assigned a 10 percent 
rating therefor from February 8, 2007.  Although it will be 
discussed in part below in the context of the appellate 
issue, that issue, per se, this not part of the current 
appeal. 


FINDINGS OF FACT

1.  The veteran's lumbar scoliosis with thoracic DJD has been 
manifested by chronic pain, virtually full range of motion 
without ankylosis, and no incapacitating episodes that 
require bed rest prescribed by a physician and treatment by a 
physician, or documented neurological impairment.

2.  The separate ratings assigned for neurological impairment 
of veteran's right lower extremity are not due to her back, 
but are due to her service-connected right ankle disability.


CONCLUSION OF LAW

The criteria for an initial disability evaluation greater 
than 10 percent for lumbar scoliosis with thoracic DJD have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5253 to 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed her initial claim for service connection in 
2002 right after her service separation.  The initial VA 
development letter was sent in June 2002 and service records 
were obtained, and a comprehensive VA examination was 
undertaken.  The initial rating decision was in July 2002, 
and granted service connection for the herein concerned 
disability, assigning a noncompensable rating.  The veteran 
filed a notice of disagreement (NOD) in December 2002.  An 
SOC was issued in July 2003.  The veteran's Substantive 
Appeal, a VA Form 9, was filed in September 2003.  A rating 
in July 2005 assigned a 10 percent rating for the disability 
from the day after her service separation.  Additional SSOCs 
were provided, and the Board remand in September 2006 further 
discussed necessary development in the context of the 
pertinent rating criteria.  Since then an additional VA 
examination has been undertaken and another SSOC issued.

Evidence has been introduced into the file, and 
communications were provided with regard to the requirements 
for her claim.  In the aggregate, and as will be discussed 
further below, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  She was advised of her 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She has submitted additional data, and has 
indicated that she has no other information or evidence to 
give VA to substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform her, or any reasonable person for 
that matter, of what was required, and that she needed to 
provide evidence with regard to how her disabilities affect 
her in everyday, daily life; her responses confirm that she 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor her representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and the 
circumstances of the various ratings have changed during the 
course of the present appeal.  In the aggregate, the veteran 
and her representative have demonstrated actual knowledge of 
and have acted on the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim) and related notification requirements 
have been fulfilled as contemplated in Vasques-Flores, supra.  
Any presumption of error as to VCAA notice has been rebutted 
in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

When, as in this case, the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Other than what has already been effectuated by the VARO in 
rating the herein concerned disabilities, and what is 
contained herein, the Board does not find that further 
staging is required based on the evidence of record.

Finally, with further respect to Vazquez-Flores v. Peake, 
supra, the Board finds that every effort has been made to 
inform the veteran as to what is required for increased 
compensation for the herein concerned disabilities, under 
whatever alternate diagnostic codes might be available; and 
she has affirmatively indicated by her actions and words that 
she fully comprehends what is required.  

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in such a determination is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

There have been changes in the rating criteria which pertain 
to disorders of the spine.  VA has issued revised regulations 
concerning the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  We also note that, for spine 
disorders which are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine. 

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, 
which provides that a noncompensable rating is warranted 
where a lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is DC 5293, under which a noncompensable rating 
is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted if 
the limitation of motion is severe.

As noted above, effective from September 23, 2002, through 
September 25, 2003, VA issued revised regulations concerning 
the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-349 (Aug. 
22, 2002).  
Those new rating criteria provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate as 60 
percent disabling;  With incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months, rated as 40 percent 
disabling;  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, rate as 20 percent disabling;  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, rate as 10 percent disabling.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

Also, effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The Court has emphasized that when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 ,and 
DeLuca, require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain. 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  DC 5003.

III.  Factual Background and Analysis

Service records are in the file for comparative purposes.

On VA examination in June 2002, the veteran said she had 
experienced low back pain for 8-10 years, without trauma.  It 
had been of an insidious onset and was intermittent, 
occurring 3-4 times a week and lasting for a few hours.  
Ibuprofen was helpful.  It was localized in the low back.  
There was no sciatica.  On a scale of 1/10 she said it was 
about a 5.  She had had no hospitalizations or required 
bedrest.  

On examination, the lumbar spine was not tender to palpation.  
Spinal contour was normal.  Straight leg raising was to 85 
degrees, and she was able to do this on 10 occasions.  Lumbar 
flexion was to 95 degrees;, extension, lateral flexion and 
bilateral rotation were all to 35 degrees.  X-rays showed 
very mild levoscoliosis.  There were minimal degenerative 
changes and/or endplate deformities at T-9, T-10, T-11, and 
L-1 levels.  There was "waisting" of L-2 which was felt to 
be probably a normal variant.  With a limited evaluation of 
apophyseal facets, early degenerative changes at L-5/S-1 were 
not excluded.   

Treatment reports in the file from a private caregiver relate 
to a number of other complaints, but contain no reference to 
her back.

On VA examination in February 2005, the veteran said she was 
employed as a defense contractor teaching missile defense 
systems.  She said she had back pain; if she was on her feet 
a lot while teaching. or traveling, she would develop 
significant back pain which took several days to improve.  
She did not have radiation into the right leg, but described 
some tingling in her right toe(s).  She had had no urinary 
difficulties associated with her back.  She could stand or 
sit in one position for 30-45 minutes before having to sit or 
lie down, etc.  She did not use a cane or a back brace.  The 
examiner noted that, on clinical evaluation, she had no 
sciatica, although there was mild chronic low back pain.  It 
was noted that there was insufficient evidence to ascertain 
whether the right toe numbness was related to her ankle or 
her low back.  

Because of the above findings, the Board remanded the case 
for further development as to the source of the right toe 
numbness and related neurological findings.

A special VA neurological examination was undertaken in 
February 2007; the full report is of record.  The examiner 
reviewed the entire file.  The veteran said she had not 
missed any days at work due to her back.  When asked about 
the onset of her right toe numbness, she responded that she 
was not sure, but thought it had started about the time of 
her second ankle surgery.  She had a tingling sensation in 
the toes like pines and needles, which was bothersome.  This 
happened several times a week.  The other findings were 
recorded in detail.  The examiner concluded that, based on 
the clinical findings and the extensive neurological studies 
undertaken, the sensory findings in her right lower extremity 
were due to her right ankle disability rather than her back.  
Specifically, the EMG/NCS completely ruled out a lumbosacral 
radicular component to her weakness and numbness.

Since separation from service in 2002, the veteran's 
degenerative disc disease of the low back has beenshown to be 
manifested by chronic pain, with virtually full range of 
motion and no incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician, or 
other significant neurological impairment.  These findings 
reasonably support a 10 percent rating, but no more, for 
thoracic scoliosis and DJD.  In that regard, the evidence is 
not equivocal, and a reasonable doubt is not raised.

The evidence shows relatively consistent symptomatology which 
does not reflect a need for staging of the rating, upward or 
downward, since the date of claim in 2002.  Should her 
symptoms increase in severity, the veteran is, of course, 
free to provide evidence in that regard to file a claim for 
increased compensation.

Parenthetically, the Board would note that there was some 
initial concern as to whether the veteran's neurological 
complaints in the toes of her right foot were due to her 
back, which would be an element included in the current 
appellate review, or due to her other service-connected 
problems.  The Board specifically remanded the case for an 
expert neurological assessment in that regard.  That 
evaluation is cited above.  And, while the symptoms were 
emphatically denied as part of her low back problems, as 
shown on EMG and other specialized testing, the findings were 
in fact felt to reflect distal branch sensory neuropathy of 
superficial and deep peroneal nerves and the tibial nerve of 
the right foot, regarded as secondary to the already service 
connected right ankle disability.  Accordingly, service 
connection was granted and the disability assigned a 10 
percent rating, from February 8, 2007.   

IV.  Additional Considerations

The Board has also considered whether the veteran's service-
connected lumbar problems warrant referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for assignment of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment.  See 38 C.F.R. § 3.321(b)(1).

The governing criterion for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 

There is no question but that the veteran's aggregate 
disabilities impact her occupationally and socially, and this 
has been addressed in the schedular ratings assigned.  She is 
undoubtedly hindered by her back as well.  But she has had no 
hospitalizations for her back.  Moreover, as discussed above, 
her functional occupational problems are addressed in the 
schedular ratings.  The Board concludes that referral of this 
case for assignment of an extra-schedular evaluation is not 
warranted, because the schedular rating criteria are adequate 
for evaluating this case.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

An initial evaluation in excess of 10 percent for lumbar 
scoliosis with thoracic degenerative joint disease is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


